DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-7, 13-15 over Iwamoto in view of Suh, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on December 13, 2021.

Repeated Rejections
The 35 U.S.C. 103 rejection of claims 8-12 over Iwamoto in view of Suh, is repeated below for the same reasons previously of record in the Office action mailed on September 16, 2021.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (Espacenet English translation of JP 2013186252) in view of Suh (US 2009/0317634).

However, Suh teaches that a bonding layer for polarizing plates (adhesive … when serving as a protective film for a polarizing film [0025]) comprises an antistatic agent (and … adhesive agent [0012]) which is poly(ethylenedioxythiophene) (PEDOT (3,4-polyethylenedioxythiophene [0029]) poly(styrenefulfonate (PEDOT:PSS) (polystyrenesulfonate as dopant [0029]), for the purpose of providing the desired antistatic properties ([0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS) in the bonding layer for polarizing plates of Iwamoto, in order to obtain the desired antistatic properties, as taught by Suh.
Regarding claim 9, Iwamoto teaches that in the bonding composition for polarizing plates, the salt of glyoxylic acid is present in an amount of about 20 parts by weight based on 100 parts by weight of the polyvinyl alcohol binder resin (lines 503-508 of page 13 [0044]) which is within the claimed range of about 1 part by weight to about 50 parts by weight, for the purpose of providing the desired crosslinking, as described above.

Accordingly, in the bonding composition for polarizing plates of Iwamoto, as modified by Suh, the poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS) is present in an amount of about 25 parts by weight based on 100 parts by weight of the polyvinyl alcohol binder resin, which is within the claimed range of about 1 wt% to about 50 wt%, for the purpose of providing the desired antistatic properties, as described above.
Regarding claim 10, Iwamoto teaches that the salt of glyoxylic acid can include at least one of lithium glyoxylate, sodium glyoxylate, potassium glyoxylate, magnesium glyoxylate and calcium glyoxylate (metals, glyoxylate, lines 474-478 of page 12 [0043]), for the purpose of providing the desire crosslinking properties (lines 457 of page 11 [0043]).  
Regarding claim 11, Iwamoto teaches that the polyvinyl alcohol resin comprises a polyvinyl alcohol resin having a degree of modification by an acetoacetyl group of 2 to 7 mol% (lines 443-444 of page 11 [0041]) which is within the claimed range of about 1 mol% to about 30 mol%.
Regarding claim 12, Iwamoto teaches that the bonding composition for polarizing plates, comprises the salt of glyoxylic acid (cross-linking agent, line 457 of page 11 
Suh teaches that the bonding composition for polarizing plates, comprises the poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS) in an amount of about 25 parts by weight based on 100 parts by weight of the binder resin (10*100/40, 10 wt% conductive polymer, 40 wt% polymer binder [0028]) which is within the claimed range of about 1 wt% to about 50 wt%, of the binder resin, and forms a cured specimen (cured [0028]) that has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], under conditions inclusive of the internationally accepted standard room temperature of 25°C, for the purpose of providing the desired antistatic properties ([0016]).
Accordingly, in the bonding composition for polarizing plates of Iwamoto, as modified by Suh, the poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS) is present in an amount of about 25 parts by weight based on 100 parts by weight of the polyvinyl alcohol binder resin, which is within the claimed range of about 1 wt% to about 50 wt%, such that the modifed bonding composition for polarizing plates, has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83],  when measured with a cured specimen obtained by curing the bonding composition for polarizing plates, at the 
Therefore, although Iwamoto, as modified by Suh, is silent regarding a value of a surface resistance for a cured specimen obtained by curing the bonding composition for polarizing plates, and measured at the internationally accepted standard room temperature of 25°C, after leaving the cured specimen under conditions of 85°C and 85% RH for 250 hours, and hence fails to expressly teach that the value of the surface resistance is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83],  where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Iwamoto, as modified by Suh, teaches the bonding composition for polarizing plates, wherein a cured specimen has the starting surface resistance which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83],, as described above.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (Espacenet English translation of JP 2013186252) in view of Suh (US 2009/0317634).
Regarding claims 1, 3, Iwamoto teaches a polarizing plate (line 252 of page 7 [0024]) comprising: a polarizer (P, lines 258-260 of page 7 [0024]); and a bonding layer for polarizing plates (adhesive a3, line 259 of page 7 [0024]) and a protective layer (film T1, line 258 of page 7 [0024]) sequentially formed on at least one surface of the polarizer P (Fig. 1).  Iwamoto teaches that the bonding layer for polarizing plates comprises a salt of glyoxylic acid (cross-linking agent, line 457 of page 11 [0043], metals, glyoxylate, lines 474-478 of page 12 [0043]), for the purpose of providing the desired crosslinking (lines 503-508 of page 13 [0044]), but fails to teach that the bonding layer for polarizing plates further comprises PEDOT:PSS, or that it has a surface resistance of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83].
However, Suh teaches that a bonding layer for polarizing plates (adhesive … when serving as a protective film for a polarizing film [0025]) comprises an antistatic agent (and … adhesive agent [0012]) which is poly(ethylenedioxythiophene) (PEDOT (3,4-polyethylenedioxythiophene [0029]) poly(styrenefulfonate (PEDOT:PSS) (polystyrenesulfonate as dopant [0029]), and has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], for the purpose of providing the desired antistatic properties ([0016]).

8 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], in order to obtain the desired antistatic properties, as taught by Suh.
In addition, Iwamoto teaches that the bonding layer for polarizing plates is formed of a bonding composition for polarizing plates, comprising the salt of glyoxylic acid (cross-linking agent, line 457 of page 11 [0043], metals, glyoxylate, lines 474-478 of page 12 [0043]) in an amount of about 20 parts by weight based on 100 parts by weight of the polyvinyl alcohol binder resin (cross-linking agent, lines 503-508 of page 13 [0044]) which is within the claimed range of about 1 part by weight to about 50 parts by weight, for the purpose of providing the desired cross-linking (lines 503-508 of page 13 [0044]).
Suh teaches that the bonding composition for polarizing plates, comprises the poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS) in an amount of about 25 parts by weight based on 100 parts by weight of the binder resin (10*100/40, 10 wt% conductive polymer, 40 wt% polymer binder [0028]) which is within the claimed range of about 1 wt% to about 50 wt%, of the binder resin, and forms a bonding layer that has a surface resistance that is controlled to be about 1 x 1010 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], for the purpose of providing the desired antistatic properties ([0016]).
10 Ω/[Symbol font/0x83]  ([0015]) which is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83],  for the purpose of providing the desired antistatic properties, as described above.
Therefore, although Iwamoto, as modified by Suh, is silent regarding a value of a surface resistance of the bonding layer for polarizing plates, after leaving the polarizing plate under conditions of 85°C and 85% RH for 250 hours, and hence fails to expressly teach that the value of the surface resistance is within the claimed range of about 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], and furthermore, is also silent regarding a surface resistance ratio of the polarizing plate according to Equation 1 of Applicant, and hence fails to expressly teach that the surface resistance ratio is greater than 0 and less than or equal to 1, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Iwamoto, as modified by Suh, teaches the bonding layer for polarizing plates formed from the composition for polarizing plates, 8 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], as described above.
Regarding claim 4, Suh teaches that the bonding layer for polarizing plates comprises the poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS) in an amount of about 10 wt% (conductive polymer [0028]) which is within the claimed range of about 1 wt% to about 50 wt%, for the purpose of providing the desired antistatic properties, as described above.
Regarding claim 5, Iwamoto teaches that the bonding layer for polarizing plates is formed of the bonding composition for polarizing plates comprising the polyvinyl alcohol (lines 398-399 of page 10 [0037]) and the salt of glyoxylic acid (metals, glyoxylate, lines 474-478 of page 12 [0043]), for the purpose of providing the desired crosslinking (cross-linking agent, lines 503-508 of page 13 [0044]), as described above. 
Suh, teaches that the bonding composition for polarizing plates further comprises the poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS), for the purpose of providing the desired antistatic properties, as described above.
Regarding claim 6, Iwamoto teaches that in the bonding composition for polarizing plates, the salt of glyoxylic acid (cross-linking agent, line 457 of page 11 [0043], metals, glyoxylate … salt, lines 474-478 of page 12 [0043]) is present in an amount of about 20 parts by weight based on 100 parts by weight of the polyvinyl alcohol binder resin (cross-linking agent, lines 503-508 of page 13 [0044]) which is within the claimed range of about 1 part by weight to about 50 parts by weight, for the purpose of providing the desired crosslinking, as described above.

Accordingly, in the bonding composition for polarizing plates of Iwamoto, as modified by Suh, the poly(ethylenedioxythiophene) poly(styrenefulfonate (PEDOT:PSS) is present in an amount of about 25 parts by weight based on 100 parts by weight of the polyvinyl alcohol binder resin, which is within the claimed range of about 1 wt% to about 50 wt%, for the purpose of providing the desired antistatic properties, as described above.
Regarding claim 7, Iwamoto teaches that the salt of glyoxylic acid can include at least one of lithium glyoxylate, sodium glyoxylate, potassium glyoxylate, magnesium glyoxylate and calcium glyoxylate (metals, glyoxylate, lines 474-478 of page 12 [0043]), for the purpose of providing the desire crosslinking properties (lines 457 of page 11 [0043]).  
Regarding claim 13, Iwamoto teaches an optical display device comprising the polarizing plate ([0053]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Suh, as applied to claims 1, 3-7,13 above, and further in view of Chen (US 2016/0357079).

However, Chen teaches that an optical display device includes an in-cell type liquid crystal panel (touch display panel 1 [0046]), a first polarizing plate (polarizer 14 [0046]) disposed on a light exit surface of the in-cell liquid crystal panel 1 (opposite to backlight module 2 [0046], Fig. 1A) and a second polarizing plate (polarizer 17 [0046]) disposed on a light incident surface of the in-cell liquid crystal panel 1 (adjacent to the backlight module 2, Fig. 1A), wherein the in-cell type liquid crystal panel 1 includes a first substrate (11 [0046]), a second substrate (12 [0046]) disposed to face the first substrate 11 (Fig. 1A), a touch sensor layer (sensing electrode layer 111 [0046]) and a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included an in-cell type liquid crystal panel as the liquid crystal panel of the optical display device of Iwamoto, as modified by Suh, where the in-cell type liquid crystal panel includes a first substrate, a second substrate disposed to face the first substrate, a touch sensor layer and a liquid crystal layer interposed between the first substrate and the second substrate, in order to obtain the desired in-cell touch functions, as taught by Chen.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the presently claimed range of 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83], of the surface resistance of the bonding layer after leaving the polarizing plate under conditions of 85°C and 85% RH for 250 hours, which are considered to be high temperature and high humidity conditions, shows criticality in terms of good durability and water resistance.
Applicant is respectfully apprised that in the examples of Table 2 of the specification, the upper limit of the working range of the surface resistance of the bonding layer is 1.2 x 1010 Ω/[Symbol font/0x83] (Example 4, 1, Table 2, page 20 of specification) which is about the same as the upper limit of about 1 x 1010 Ω/[Symbol font/0x83]  taught by Suh.  This working upper limit is lower than the presently claimed upper limit of about 1 x 1012Ω/[Symbol font/0x83].  8 Ω/[Symbol font/0x83].
Applicant argues that when ITO is included in the bonding layer for polarizing plates instead of poly(ethylenedioxythiophene):poly(styrenesulfonate) (PEDOT:PSS) the polarizing plate exhibited poor touch performance and touch sensitivity and had low reliability even though the surface resistance of the bonding layer was in the range of 1 x108 Ω/[Symbol font/0x83] to about 1 x 1012Ω/[Symbol font/0x83].
Applicant is respectfully apprised that the argument appears to be moot since a case of including the ITO in the bonding layer does not appear in either Iwamoto or Suh.
Applicant argues that when PEDOT:PSS is included in the outer conductive layer (but not in the bonding layer) the touch performance was poor after being left at high temperature and high humidity for a long time, and that similarly, comparative examples including PEDOT:PSS but missing glyoxylic acid salt, show a surface resistance exceeding the measurement range, demonstrating that the inclusion in the bonding layer of the combination of both PEDOT:PSS and glyoxylic acid salt, provides critical and desirable results.
Applicant is respectfully apprised that Applicant has not demonstrated that in combination with the PEDOT:PSS, other crosslinking agents aside from the glyoxylic acid salt taught by Iwamoto, would not produce the same criticality of results; or that in combination with the glyoxylic acid, other water-soluble conductive polymers aside from the PEDOT:PSS taught by Suh, would not produce the same criticality of results.

It is noted that Applicant has not provided arguments directed specifically to the bonding composition for polarizing plates of claims 8-12, aside from those directed to 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 20100028564 teaches antistatic pressure-sensitive adhesives ([0004]) in liquid crystal display devices (abstract).


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782